DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Suzuki et al., (JP2009147158A), in view of Suzuki et al., (2004/0263285) and in view of Liu et al., (US 2008/0106363), not disclosing or suggesting, novel features of claims 1-15 as detailed below have been considered and are persuasive.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects inconsistencies of language in claim 14.
In claim 14, please replace as follows: 
“A coil device comprising: 
a core including a winding core part and a flange part at one end of the winding core part in an axial direction of a longitudinal axis of the winding core part; and 
a coil portion having windings of a first wire and a second wire around the winding core part, wherein 
the flange part includes a first groove that receives a leading part of the first wire and a second groove that receives a leading part of the second wire, 
the first groove extends (1) from a surface of the flange portion that is co-planar with a boundary between the winding core part and the flange part to [[the]] a first terminal electrode and (2) obliquely to the longitudinal axis at a first angle relative to the longitudinal axis, 
the second groove extends (1) from the surface of the flange portion that is co-planar with the boundary between the winding core part and the flange part to [[the]] a second terminal electrode and (2) obliquely to the longitudinal axis at a second angle relative to the longitudinal axis, and 
the first and second angle are different, 
a step surface is around the boundary between the flange part and the winding core part, 
a first start tip of the first groove and a second start tip of the second groove are at different positions along a periphery of the step surface, 
at least a part of the step surface is inside an outermost surface of the flange part facing the winding core part, and 
the first start tip and the second start tip are inside the outermost surface of the flange part facing the winding core part.”  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a core including a winding core part and a flange part at one end of the winding core part in an axial direction of a longitudinal axis of the winding core part;
a coil portion having windings of a first wire and a second wire around the winding core part;
a first terminal electrode; and 
a second terminal electrode, wherein 
the flange part has a longitudinal dimension that is orthogonal to the longitudinal axis and is bisected by the longitudinal axis such that first and second portions of the flange part are on opposite sides of the longitudinal axis, 
the first terminal electrode is at the first portion and the second terminal electrode is at the second portion,
the flange part includes a first groove that receives a leading part of the first wire and a second groove that receives a leading part of the second wire,
the first groove extends (1) from a surface of the flange portion that is co-planar with a boundary between the winding core part and the flange part to the first terminal electrode and (2) obliquely to the longitudinal axis at a first angle relative to the longitudinal axis,
the second groove extends (1) from the surface of the flange portion that is co-planar with the boundary between the winding core part and the flange part to the second terminal electrode and (2) obliquely to the longitudinal axis at a second angle relative to the longitudinal axis, and
the first and second angles are different.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-12 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 13 recites, a core comprising: 
a winding core part; and 
a flange part at one end of the winding core part in an axial direction of a longitudinal axis of the winding core part, wherein 
the flange part includes first and second grooves, 
the first groove extends (1) from a first surface of the flange portion that is co-planar with a boundary between the winding core part and the flange part to a second surface of the flange portion that is configured to support a first terminal electrode and (2) obliquely to the longitudinal axis at a first angle relative to the longitudinal axis, 
the second groove extends (1) from the first surface of the flange portion that is co-planar with the boundary between the winding core part and the flange part to a third surface of the flange portion that is configured to support a second terminal electrode and (2) obliquely to the longitudinal axis at a second angle relative to the longitudinal axis, 
the first and second angles are different.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 14 recites, a coil device comprising: 
a core including a winding core part and a flange part at one end of the winding core part in an axial direction of a longitudinal axis of the winding core part; and 
a coil portion having windings of a first wire and a second wire around the winding core part, wherein 
the flange part includes a first groove that receives a leading part of the first wire and a second groove that receives a leading part of the second wire, 
the first groove extends (1) from a surface of the flange portion that is co-planar with a boundary between the winding core part and the flange part to a first terminal electrode and (2) obliquely to the longitudinal axis at a first angle relative to the longitudinal axis, 
the second groove extends (1) from the surface of the flange portion that is co-planar with the boundary between the winding core part and the flange part to a second terminal electrode and (2) obliquely to the longitudinal axis at a second angle relative to the longitudinal axis, and 
the first and second angle are different, 
a step surface is around the boundary between the flange part and the winding core part, 
a first start tip of the first groove and a second start tip of the second groove are at different positions along a periphery of the step surface, 
at least a part of the step surface is inside an outermost surface of the flange part facing the winding core part, and 
the first start tip and the second start tip are inside the outermost surface of the flange part facing the winding core part.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 15 recites, a core comprising: 
a winding core part; and 
a flange part at one end of the winding core part in an axial direction of a longitudinal axis of the winding core part, wherein 
the flange part includes first and second grooves, 
the first groove extends (1) from a first surface of the flange portion that is co-planar with a boundary between the winding core part and the flange part to a second surface of the flange portion that is configured to support a first terminal electrode and (2) obliquely to the longitudinal axis at a first angle relative to the longitudinal axis, 
the second groove extends (1) from the first surface of the flange portion that is co- planar with the boundary between the winding core part and the flange part to a third surface of the flange portion that is configured to support a second terminal electrode and (2) obliquely to the longitudinal axis at a second angle relative to the longitudinal axis, and 
the first and second angle are different, 
a step surface is around the boundary between the flange part and the winding core part, 
a first start tip of the first groove and a second start tip of the second groove are at different positions along a periphery of the step surface, 
at least a part of the step surface is inside an outermost surface of the flange part facing the winding part, and 
the first start tip and the second start tip are inside the outermost surface of the flange part.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/21/2022

/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837